Citation Nr: 0308995	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service May 1943 to 
September 1945.  He died in November 1981.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously issued a decision in this case in April 
2001, denying service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
September 2002 Order, the Court vacated the Board decision 
and remanded the matter to the Board for readjudication.  In 
a January 2003 letter to the appellant, the Board advised her 
that she had additional time in which to supplement the 
record before the Board.  The Board has not received any 
response.  The case is again ready for appellate review.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),
38 U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id. 

In its September 2002 Order, the Court found that documents 
in the claims folder failed to notify the appellant as to 
what information and evidence was necessary to substantiate 
her claim on the merits and failed to identify what evidence, 
if any, VA would obtain and what evidence was her 
responsibility to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the Court concluded that VA 
failed with the duty to notify as provided by the VCAA.  A 
remand is required in order to cure these deficiencies in 
VCAA compliance.  

Accordingly, the matter is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with VCAA notice requirements, 
to include notice as to evidence needed 
to substantiate the claim on the merits, 
with respect to the issue of entitlement 
to service connection for the cause of 
the veteran's death.  If additional 
evidence is received from the appellant 
or otherwise obtained following the RO's 
action, the RO should, as required by 
regulation, readjudicate the claim and 
issue a supplemental statement of the 
case if the disposition remains 
unfavorable to the appellant.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


